 Case 2:21-cv-00789-JAK-PD Document 1 Filed 01/28/21 Page 1 of 6 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Douglas Fay
12
13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15                            WESTERN DIVISION
16
17 Douglas Fay,                            Case No.:
18
                     Plaintiff,            COMPLAINT FOR DAMAGES
19
20       vs.                               FOR VIOLATIONS OF:
                                            1. THE FAIR DEBT COLLECTION
21
   SCJ Commercial Financial Services, Inc., PRACTICES ACT; AND
22                                          2. THE ROSENTHAL FAIR DEBT
                   Defendant.               COLLECTION PRACTICES ACT
23
24                                         JURY TRIAL DEMANDED
25
26
27
28
 Case 2:21-cv-00789-JAK-PD Document 1 Filed 01/28/21 Page 2 of 6 Page ID #:2



 1         Plaintiff, Douglas Fay (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against SCJ Commercial Financial Services, Inc. (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and repeated
 9 violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
10
   et seq. (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13
     Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Whittier, California , and is a
21
     “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Harrington, Delaware, and is a
26
27 “person” as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code §
28 1788.2(g).


                                                  2
                                                               COMPLAINT FOR DAMAGES
 Case 2:21-cv-00789-JAK-PD Document 1 Filed 01/28/21 Page 3 of 6 Page ID #:3



 1          7.     Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                   ALLEGATIONS APPLICABLE TO ALL COUNTS
12
            9.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to
13
14 be owed to a creditor other than Defendant.
15
            10.    Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21          11.    At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25          12.    Within the last year, Defendant began contacting Plaintiff in an attempt
26
     to collect a debt.
27
28


                                                  3
                                                               COMPLAINT FOR DAMAGES
 Case 2:21-cv-00789-JAK-PD Document 1 Filed 01/28/21 Page 4 of 6 Page ID #:4



 1         13.    On or about December 9, 2020, Defendant left a voicemail message on
 2
     Plaintiff’s cellular telephone.
 3
 4         14.    In its message, Defendant failed to disclose that the call was from a debt
 5 collector in an attempt to collect a debt.
 6
          15. Defendant’s actions caused Plaintiff a great deal of confusion, stress, and
 7
 8 anxiety.
 9
10                                          COUNT I
11     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
12                         U.S.C. § 1692, et seq.
13         16.    Plaintiff incorporates by reference all of the above paragraphs of this
14
     complaint as though fully stated herein.
15
16         17.    The FDCPA was passed in order to protect consumers from the use of
17
     abusive, deceptive and unfair debt collection practices and in order to eliminate such
18
     practices.
19
20         18.    Defendant attempted to collect a debt from Plaintiff and engaged in
21
     “communications” as defined by 15 U.S.C. § 1692a(2).
22
23         19.    Defendant engaged in conduct, the natural consequence of which was to

24 harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
25
   violation of 15 U.S.C. § 1692d.
26
27         20.    Defendant used false, deceptive, or misleading representations or means
28 in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.


                                                4
                                                             COMPLAINT FOR DAMAGES
 Case 2:21-cv-00789-JAK-PD Document 1 Filed 01/28/21 Page 5 of 6 Page ID #:5



 1         21.     Defendant, in communicating with Plaintiff, failed to disclose that it was
 2
     a debt collector and that the communication was an attempt to collect a debt, in
 3
 4 violation of 15 U.S.C. § 1692e(11).
 5         22.     The foregoing acts and/or omissions of Defendant constitute numerous
 6
     and multiple violations of the FDCPA, including every one of the above-cited
 7
 8 provisions.
 9
           23.     Plaintiff has been harmed and is entitled to damages as a result of
10
11 Defendant’s violations.
12
13                                          COUNT II

14         VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                  PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
15
16         24.     Plaintiff incorporates by reference all of the above paragraphs of this
17
     complaint as though fully stated herein.
18
           25.     The Rosenthal Act was passed to prohibit debt collectors from engaging
19
20 in unfair and deceptive acts and practices in the collection of consumer debts.
21
           26.     Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
22
23 seq., in violation of Cal. Civ. Code § 1788.17.
24         27.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
25
     violations.
26
27
28


                                                 5
                                                              COMPLAINT FOR DAMAGES
 Case 2:21-cv-00789-JAK-PD Document 1 Filed 01/28/21 Page 6 of 6 Page ID #:6



 1                                PRAYER FOR RELIEF
 2
          WHEREFORE, Plaintiff prays for judgment against Defendant for:
 3
 4              A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

 5              B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
 6
                C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
 7
 8              D. Statutory damages of $1,000.00 for knowingly and willfully committing
 9                 violations pursuant to Cal. Civ. Code § 1788.30(b);
10
                E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
11
12                 § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
13
                F. Punitive damages; and
14
                G. Such other and further relief as may be just and proper.
15
16
                   TRIAL BY JURY DEMANDED ON ALL COUNTS
17
18
19
     DATED: January 28, 2021
20                                            By: /s/ Trinette G. Kent
21                                            Trinette G. Kent, Esq.
                                              Lemberg Law, LLC
22                                            Attorney for Plaintiff, Douglas Fay
23
24
25
26
27
28


                                               6
                                                           COMPLAINT FOR DAMAGES
